—Judgment of resentence, Supreme Court, New York County (Michael J. Obus, J.), rendered June 3, 2010, resentencing defendant to an aggregate term of 14 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). We have no authority to revisit defendant’s prison sentence on this appeal (,see id. at 635).
Concur—Andrias, J.E, Moskowitz, Freedman, Manzanet-Daniels and Feinman, JJ.